Citation Nr: 0021607	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-20 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
Wolff-Parkinson-White syndrome with history of attacks of 
paroxysmal ventricular tachycardia, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim of entitlement to an 
increased evaluation for service-connected Wolff-Parkinson-
White syndrome with history of attacks of paroxysmal 
ventricular tachycardia.  A notice of disagreement was 
submitted in November 1994.  A statement of the case was 
issued in December 1994, and the veteran filed a substantive 
appeal in July 1995.  In October 1996, the veteran appeared 
and testified before a hearing officer at the RO.  In August 
1998, the Board remanded this case for further development.  

In an April 1999 decision, the RO denied the claim of service 
connection for hypertension as secondary to service-connected 
Wolff-Parkinson-White syndrome.  A notice of disagreement was 
submitted in May 1999, and a statement of the case was issued 
that August.  A substantive appeal is not of record, 
therefore the matter is not currently before the Board.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  Prior to and as of January 12, 1998, the veteran's 
service-connected Wolff-Parkinson-White syndrome has been 
manifested by frequent episodes of palpitations with 
dizziness, productive of no more than severe paroxysmal 
tachycardia with frequent attacks.

3.  As of January 12, 1998, the veteran's service-connected 
Wolff-Parkinson-White syndrome has been manifested by 
frequent episodes of palpitations on exertion and at rest 
with dizziness, productive of no more than supraventricular 
arrhythmias when there is paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor.  

4.  The service-connected Wolff-Parkinson-White syndrome does 
not present an exceptional or unusual disability picture, 
with related factors such as marked interference with 
employment or frequent periods of hospitalization, such as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

Prior to and as of January 12, 1998, the criteria for an 
evaluation in excess of 30 percent for service-connected 
Wolff-Parkinson-White syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.7; 38 C.F.R. § 4.104, Diagnostic Code 7013 (effective prior 
to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7010 
(effective January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the diagnosis and 
treatment of Wolff-Parkinson-White syndrome.  The condition 
was also noted in a VA examination report from 1955.  By 
rating action of March 1955, service connection was 
established for Wolff-Parkinson-White syndrome with history 
of paroxysmal auricular fibrillation, and a 10 percent rating 
was assigned. 

The veteran's continued cardiovascular complaints are noted 
in treatment records and VA examination reports dated in the 
1950s and 1960s.  The veteran was hospitalized in July 1963, 
and it was noted that the number of attacks had increased.  
By rating action of August 1963, the RO determined that an 
increased evaluation of 30 percent was warranted.  

On VA examination of June 1968, the examiner reported that 
the veteran's condition was manifested mainly by abnormal EKG 
and history of paroxysmal tachycardia.  

Records show that in the 1980s, the veteran was seen for 
complaints of shortness of breath and tachycardia, and that 
he was diagnosed with hypertension and arteriosclerotic heart 
disease.  In February 1994, the veteran was hospitalized and 
treated for narrow complex tachycardia, and the history of 
his Wolff-Parkinson-White syndrome was noted as well as 
atrial fibrillation.  

In October 1996, the veteran testified that he has been going 
for medical treatment, but was not sure of what type of 
medication he was taking.  He does take medication for high 
blood pressure, cholesterol and aspirin to keep his blood 
from clotting.  He reported that his heart skips and jerks, 
and that he gets nervous.  There is pain when it starts to 
get out of control.  He experiences dizziness.  These 
episodes occur about several times a day.  He has not lost 
consciousness.  When the episodes occur, he goes to lie down 
and rest until it passes, sometimes hours and other times 
seconds.  He does this until he can open a window or start 
the air conditioning so he can breathe better.  These 
episodes are brought on by exertion, such as walking up 
steps, mowing the lawn and having sex.  He also has these 
symptoms when just relaxing around the house.  He has noticed 
an increase in the severity of the condition over the past 
three years.  He stopped working around 1982 or 1983, but not 
because of his heart condition.  He lives alone, and his 
brother checks in on him.  Sometimes he goes shopping by 
himself, and he does not travel long distances.  He usually 
goes places with which he is familiar.  He restricts his 
activities because of these episodes.  

A VA examination was conducted in November 1998.  The history 
of atherosclerotic heart disease and Wolff-Parkinson-White 
syndrome was noted.  The veteran denied any active symptoms 
consistent with angina pectoris.  He described frequent 
episodes of palpitations, particularly with increased 
exertion and emotional stress.  He had not had frank syncope, 
although he did describe becoming lightheaded on occasion 
with these episodes.  The examiner noted that the claims 
folder had been reviewed.  

Regarding the request set forth in the Board's remand, the 
examiner noted that it was virtually impossible by a 
historical evaluation of the veteran to fully distinguish 
symptoms of his service-connected Wolff-Parkinson-White 
syndrome from symptoms of atherosclerotic heart disease.  The 
examiner explained that the symptoms are very similar and, in 
many cases, identical.  

The following was noted on examination: normal S1, S2, 
without murmur, rub or gallop; heart sounds were rather 
distant as the veteran stick tested; blood pressure high was 
213/96; lungs were clear; and peripheral edema was not 
evident.  The EKG demonstrated a normal sinus rhythm with 
normal axis with no evidence on resting EKG of Wolff-
Parkinson-White syndrome, though the veteran may have a 
concealed pathway.  

The examiner reported an impression of Wolff-Parkinson-White 
syndrome with frequent palpitations associated with 
lightheadedness but no syncope.  The examiner also noted an 
impression of history of atherosclerotic heart disease, and 
of significantly elevated blood pressure.  

In December 1998, the veteran was seen in an emergency room 
with complaints of numbness in his chest.  An ECG revealed 
atrial fibrillation with rapid ventricular response.  Enzymes 
were negative for cardiac injury and he was sent home.  The 
paresthesia was resolved.  

A VA examination was conducted in April 1999.  The claims 
folder was not available, but the veteran did provide the 
December 1998 records for the examiner's review.  The veteran 
reported that he has had episodes of dizziness and weakness 
for some years, which correlate with episodes of arrhythmias.  
The examiner noted as an example the December 1998 episode 
when the veteran complained of numbness of the chest and the 
finding of atrial fibrillation with ventricular response of 
115.  It was reported that the veteran experiences these 
episodes five to six times per month and that they last about 
five minutes, although on occasion they last all night.  On 
one occasion, it lasted three days.  The veteran was taking 
amiodarone hydrochloride and amlodipine on a daily basis.  He 
did not seem to be experiencing any side effects from the 
medications.  He did complain of decreased exercise tolerance 
in that he used to walk three miles and now he gives out 
after a quarter of a mile.  Except for the arrhythmias, he 
has no other chest pain.  The same was true for dyspnea.  He 
sleeps on one pillow.  

On examination, blood pressure in the right arm was 180/90 
and 178/80 on repeat testing.  Blood pressure in the left arm 
was 174/84.  Pulse was 60.  There was regular heart rhythm 
without murmur or gallop.  The electrocardiogram was 
"without" (sic) normal limits.  The examiner reported the 
following diagnoses: Wolff-Parkinson-White disease by 
history; episodes of cardiac arrhythmia, probably paroxysmal 
atrial fibrillation; and hypertension which is thought not to 
be secondary to the Wolff-Parkinson-White syndrome.  The x-
ray revealed scarring at both lung bases, otherwise the lungs 
were clear.  It was also noted that the heart size was within 
normal limits.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for Wolff- 
Parkinson-White syndrome with history of attacks of 
paroxysmal ventricular tachycardia, and is rated as 30 
percent disabling.  Since the denial of the veteran's 
increased evaluation claim on appeal here, amendments were 
made to the rating criteria used to evaluate cardiovascular 
disabilities.  62 Fed. Reg. 65207- 65224 (1997).  The new 
rating criteria took effect January 12, 1998.  Prior to the 
changes, paroxysmal tachycardia was rated under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7013.  
However, since the changes, there is not a specific 
diagnostic code for paroxysmal tachycardia.  Supraventricular 
arrhythmias, for example, are now rated under Diagnostic Code 
7010, with a maximum rating of 30 percent.  Therefore, the 
veteran's heart disability will be rated by analogy to the 
appropriate new criteria under 38 C.F.R. § 4.104.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  Therefore, the veteran should be afforded the 
opportunity to have his case reviewed under the most 
favorable criteria.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The most recent supplemental statement 
of the case was issued in October 1996, prior to the date the 
new criteria took effect.  Here, the supplemental statement 
of the case issued in December 1998 reflects the 
consideration of the new rating criteria.  Therefore, the 
veteran has been informed of the new rating criteria and 
their application.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7013, in effect 
prior to January 12, 1998, a maximum rating of 30 percent is 
assigned for severe paroxysmal tachycardia with frequent 
attacks.  Under 38 C.F.R. § 4.104, Diagnostic Code 7010, 
effective as of January 12, 1998, a maximum rating of 30 
percent rating is assigned for supraventricular arrhythmias 
when there is paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor. 

Since the veteran currently receives the maximum rating for 
his service-connected Wolff-Parkinson-White syndrome, the 
issue of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is before the Board.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996) the Court held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), in the first instance.  Also, VA's 
General Counsel has held that the question of entitlement to 
a total rating based on an extraschedular rating is not 
inextricably intertwined with the question of entitlement to 
a higher schedular rating, and that the proper method of 
returning the case to the RO for further action is by remand 
rather than referral.  VAOPGCPREC 6-96.  However, in the 
December 1998 supplemental statement of the case, the RO 
determined that there was no showing for a submission with 
regard to an extraschedular evaluation. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Other than the emergency room visit in December 1998, the 
records do not indicate or contain references to frequent 
hospitalization for treatment of his service-connected Wolff-
Parkinson-White syndrome.  Regarding employment, the veteran 
did testify that his cardiovascular disability was not the 
reason he stopped working.  Therefore, any interference with 
employment has been taken into account by the rating 
currently in effect since it contemplates such interference. 

Essentially the veteran asserts that he suffers from frequent 
episodes involving palpitations and dizziness on exertion and 
even when resting, and that these episodes require him to 
rest.  However, it is noted that the veteran has other 
nonservice-connected cardiovascular conditions with similar 
symptoms.  Therefore, overall the evidence does not show that 
a rating greater than 30 percent is warranted for service-
connected Wolff-Parkinson-White syndrome.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 7013 
(in effect prior to January 12, 1998), and 7010 (effective as 
of January 12, 1998), do not provide a basis to assign an 
evaluation higher than the maximum 30 percent rating 
available under those Diagnostic Codes.  

In this case, it is noted that the veteran also suffers from 
other cardiovascular conditions that are not service-
connected.  It was also established on VA examination that 
the symptoms of each could not be distinguished.  However, 
those symptoms that are related to the service-connected 
disability do not present the question of whether another 
Diagnostic Code should be applied.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.






ORDER

Entitlement to a rating greater than 30 percent for Wolff-
Parkinson-White syndrome with history of attacks of 
paroxysmal ventricular tachycardia has not been established, 
and the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

